DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 22 July 2020 are accepted.
Terminal Disclaimer
The terminal disclaimer filed on 06 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,759,383 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher L. Bernard on 06 September 2022.

The application has been amended as follows: 
The Claims dated 22 July 2020 have been amended as follows:
In Claim 1,
on line 15: “an RF” has been replaced with --a radio frequency (RF)--; and
on line 22: “if” has been replaced with --when--.
In Claim 2, on lines 1-3: “wherein the steps after establishing the secure communication channel between the vehicle and the user device are performed repeatedly” has been replaced with --wherein, after establishing the secure communication channel between the vehicle and the user device, the remaining steps of claim 1 are performed repeatedly--.
In Claim 3, on line 1: “if” has been replaced with --when--.
In Claim 4, on line 5: “if” has been replaced with --when--.
In Claim 5, on line 1: “if” has been replaced with --when--.
In Claim 10,
on line 2: “RF” has been replaced with --radio frequency (RF)--; and
on line 32: “if” has been replaced with --when--.
In Claim 15, on line 1: “if” has been replaced with --when--.
In Claim 20,
on line 14: “an RF” has been replaced with --a radio frequency (RF)--; and
on line 21: “if” has been replaced with --when--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 10, and 20 of the present application.
For example:
While Klemans et al. (EP 3163925 A1) teaches an invention utilizing acoustic signals and time-of-flight determinations to authorize a user device, Klemans does not appear to teach nor render obvious the particular technique recited in Claims 1, 10, and 20 of the present application which requires receiving at least one reflected acoustic signal, determining a time-of-flight for the received at least one reflected acoustic signal, determining the response delay time, and communicating said response delay time in a RF signal in order to determine the second time-of-flight.  
Fan (US 2015/0184628 A1) teaches an invention for authorizing a user device to send a request to a vehicle, wherein the invention utilizes both a radio communication signal and an acoustic signal.  However, unlike the subject matter of claims 1, 10, and 20 in the present application, the acoustic signal is not utilized in order to authorize the user device.  Rather, the acoustic signal is transmitted after the user device has been authorized.  
While both Kim (US 2017/0190316 A1) and Hekstra et al. (US 2016/0302074 A1) respectively teach an invention for authorizing a user device as well as teaching how a response delay time has been considered for determining a time-of-flight for a signal, neither Kim nor Hekstra appear to teach nor render obvious the particular technique recited in Claims 1, 10, and 20 of the present application which requires receiving at least one reflected acoustic signal, determining a time-of-flight for the received at least one reflected acoustic signal, determining the response delay time, and communicating said response delay time in a RF signal in order to determine the second time-of-flight.  
Similarly, while Ishimura et al. (US 2006/0083406 A1) teaches an invention for authorizing a user device to send a request to a vehicle that utilizes a time-of-flight calculation, Ishimura does not appear to teach nor render obvious the particular technique as recited in Claims 1, 10, and 20 which requires receiving at least one reflected acoustic signal, determining a time-of-flight for the received at least one reflected acoustic signal, determining the response delay time, and communicating said response delay time in a RF signal in order to determine the second time-of-flight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669